             Case 1:17-cr-00119-NLH Document 37 Filed 08/14/19 Page 1 of 2 PageID: 120
                                                   FEDERAL PUBLIC DEFENDER
                                                    DISTRICT OF NEW JERSEY
                                                           800-840 Cooper Street
 RICHARD COUGHLIN                                                Suite 350                                                 CHESTER M. KELLER
FEDERAL PUBLIC DEFENDER                                  Camden, New Jersey 08102                                            FIRST ASSISTANT


                                                        (856) 757-5341 Telephone
                                                        (856) 757-5273 Facsimile


                                                             August 14, 2019




           Honorable Noel L. Hillman
           United States District Judge
           Mitchell H. Cohen Federal Courthouse
           One John F. Gerry Plaza
           Fourth and Cooper Streets
           Camden, New Jersey 08101


                           Re:        United States v. Santos Colon
                                      Criminal No. 17-119 (NLH)


           Dear Judge Hillman:

                  In July 2017, the Court entered an Order of Conditional Release in the
           captioned matter. On August 13, 2019, the Court, after hearing from the parties
           regarding Mr. Colon’s record of compliance and progress, ordered that the
           conditions of release be amended to permit both overnight visits to his family
           residence, and travel by public transportation to attend meetings with a Pretrial
           Services Officer. The Court further ordered that prior approval by Pretrial Services
           was required before either an overnight visit or public transit ride could be
           scheduled. A proposed Order reflecting the amendments to the conditions of
           release is enclosed. The proposed Order was reviewed by the United States and
           Pretrial Services, and there was no objection regarding the form or contents.



                          ___________________________________________________________________________________

                                           1002 Broad Street, Newark, New Jersey 07102 (973) 645-6347

                            22 South Clinton Avenue, Station Plaza 4, 4th Floor Trenton, New Jersey 08609 (609) 989-2160
Case 1:17-cr-00119-NLH Document 37 Filed 08/14/19 Page 2 of 2 PageID: 121



   Thank you for your consideration in this matter.

                                   Respectfully,


                                   RICHARD COUGHLIN
                                   Federal Public Defender
